DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 9/29/2022 is acknowledged.  Claims 12-15 have been withdrawn. Claims 1-3 and 5-10 are examined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raidt et al. (U.S. Publication No. 2017/0175385).
Regarding claim 1, Raidt et al. discloses a heat insulating element (9, 14; Figs. 6a-7) for an interior insulation, a facade insulation, a roof insulation, or the like at a building (13), comprising an insulating body (14) which is of diffusion-open design, characterized in that the heat insulating element (9, 14) further comprises a fabric (12, Fig. 6c-6e), especially a fleece (Para [0086]), which is of capillary-active design, and that the fabric (12) is arranged and laminated on a surface of the insulating body (Para [0086]).
Regarding claim 6, Raidt et al. discloses the insulating body (14) is formed of mineral wool (Para [0088]).
Regarding claim 7, Raidt et al. discloses a building construction (13) with a separator(18) between an inner side (16) and an outer side (15) of a building (13), wherein the inner side corresponds to a warm side of the building and the outer side corresponds to a cold side of the building, and with a plurality of heat insulating elements (9, 14) for an interior insulation, a facade insulation, or the like at said building (1) further comprising an insulating body (14) which is of diffusion-open design characterized in that the heat insulating element (9, 14) further comprises a fabric (12) which is of capillary-active design, and that the fabric (12) is arranged and laminated on a surface of the insulating body (Para [0086]).
Regarding claim 8, Raidt et al. discloses the separator (18) is a wall element and the heat insulating elements (9, 14) form an interior insulation, wherein the fabric (12) is arranged to face the wall element (18, Fig. 7).
Regarding claim 9, Raidt et al. discloses the separator is a wall element (18) and the heat insulating elements (9, 14) form a facade insulation, wherein the fabric (12) is arranged to face away from the wall element (3) toward the outer side. The Examiner notes that the fabric (9/12) is located on both sides of the insulating body, which makes it both facing away and towards the outer side. 
Regarding claim 10, Raidt et al. discloses the separator is a roof structure (Para [0088]) and the heat insulating elements (9, 14) form a roof insulation, wherein the fabric (12) is arranged to face away from the roof structure toward the outer side. The Examiner notes that the fabric (9/12) is located on both sides of the insulating body, which makes it both facing away and towards the outer side. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raidt et al. (U.S. Publication No. 2017/0175385)
Regarding claim 2, Raidt et al. discloses the fabric (12) that would naturally have a capillarity for water, but does not disclose a capillary rise of more than 15 cm.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have a capillary rise of more than 15 cm being that the materials and application are similar, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  There would be no new or unpredictable results achieved from having similar results achieved from a similar system and materials. 
Regarding claim 3, Raidt et al. discloses the fabric (12) as set forth above, but does not disclose the fabric being formed of glass fibers or plastic fibers.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have a fabric formed of glass or plastic fibers as it widely known and used in the industry, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There would be no new or unpredictable results from selecting a widely known and used material.
Regarding claim 5, Raidt et al. discloses the insulating body (14) as set forth above naturally having a coefficient of friction, however, the coefficient of friction has not be disclosed as being less than or eques to a value of 3. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have a coefficient of friction less than or equal to 3 as the materials are similar and capable of yielding the same results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  There would be no new or unpredictable results achieved from having similar materials having similar properties. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633